 


110 HRES 371 EH: In observance of National Physical Education and Sports Week.
U.S. House of Representatives
2007-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 371 
In the House of Representatives, U. S.,

May 7, 2007
 
RESOLUTION 
In observance of National Physical Education and Sports Week. 
 
 
Whereas May 1 through 7, 2007, is observed as National Physical Education and Sports Week; 
Whereas physical inactivity of both youth and adults is a major health risk factor in this country today; 
Whereas the percentage of overweight young people has more than tripled since 1980; 
Whereas nationally, 1 out of 4 children does not attend any school physical education classes and fewer than 1 in 4 children get 20 minutes of vigorous activity every day; 
Whereas physical activity is necessary to support the normal growth in children, and is essential to the continuing health and well-being of youth and adults; 
Whereas children and youth with low fitness levels tend to have low fitness levels during adulthood and healthy weight management programs suggest that approximately 300 minutes of exercise are required per week for an adult to maintain his or her weight over the course of a single year; 
Whereas low-income high risk communities have the highest obesity rates due to factors including lack of access to healthful foods, a lack of safe, available venues for physical activity, and a lack of education about proper nutrition and the benefits of physical activity; 
Whereas minority children are at greatest risk for obesity, especially African Americans, Hispanics, American Indians, and Asians/Pacific Islanders living in low-income communities; 
Whereas physical activity reduces the risks of heart disease, high blood pressure, diabetes, chronic low back pain, and certain types of cancers and Type II diabetes can no longer be called late in life or adult onset diabetes because we are seeing Type II diabetes (and other chronic illnesses) in children as young as 10; 
Whereas youth who are physically active show less severe symptoms of anxiety; 
Whereas participation in sports and physical activity improves self-esteem and body image in children and adults; 
Whereas children and youth who partake in physical activity and sports programs have increased motor skills, healthy lifestyles, social skills, a sense of fair play, strong teamwork skills, self-discipline, and avoid risky behaviors; 
Whereas the 60 million school-aged children and youth in America have the potential to acquire the knowledge, skills, and values that can lead to a lifetime of physical activity and healthy living; 
Whereas the social and environmental factors affecting children are in the control of the adults and the communities in which they live, and therefore this Nation shares a collective responsibility in reversing the childhood obesity trend; and 
Whereas Congress strongly supports efforts to increase the physical activity and participation of youth in sports: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes National Physical Education and Sports Week and the central role of physical activity and sports in creating a healthy lifestyle for all children and youth; 
(2)calls on communities to work with schools, in concert with key stakeholders of the community, to craft and implement a local wellness plan as required by the Child Nutrition and WIC Reauthorization Act of 2004 that includes goals for physical activity, nutrition education, and other school-based activities to promote physical education and wellness as well as nutrition guidelines for foods sold in schools, implementation plans, and measures to determine effectiveness; and 
(3)encourages schools to offer physical education classes to students and work with community partners to provide opportunities and safe spaces for physical activities before and after school and during the summer for all children and youth. 
 
Lorraine C. Miller,Clerk.
